Exhibit 10.90

TARGA RESOURCES CORP.
INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is effective July 1, 2016, between Targa
Resources Corp., a Delaware corporation (the “Corporation”), and the undersigned
individual who serves as a director or officer of the Corporation
(“Indemnitee”).

WHEREAS, the Corporation has adopted Bylaws (as the same may be amended from
time to time, the “Bylaws”) providing for indemnification of the Corporation’s
directors and officers to the maximum extent authorized by the Delaware General
Corporation Law (the “DGCL”); and

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Corporation in an effective manner, the Corporation wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent permitted by law (whether partial or complete) and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Corporation’s directors’ and
officers’ liability insurance policies;

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on condition that the
Indemnitee be so indemnified;

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:

Definitions.

  As used in this Agreement:

(a)The term “Proceeding” shall include any threatened, pending or completed
action, suit, inquiry or proceeding, whether brought by or in the right of the
Corporation or any predecessor, subsidiary or affiliated company or otherwise
and whether of a civil, criminal, administrative, arbitrative or investigative
nature, in which Indemnitee is or will be involved as a party, as a witness or
otherwise, by reason of the fact that Indemnitee is or was a director or officer
of the Corporation, by reason of any action taken by him or of any inaction on
his part while acting as a director or officer or by reason of the fact that he
is or was serving at the request of the Corporation as a director, officer,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise; in each case whether or
not he is acting or serving in any such capacity at the time any liability or
expense is incurred for which indemnification or reimbursement can be provided
under this Agreement; provided that any such action, suit or proceeding which is
brought by Indemnitee against the Corporation or any predecessor, subsidiary or
affiliated company or directors or officers of the Corporation or any
predecessor, subsidiary or affiliated company, other than an action brought by
Indemnitee to enforce his rights under this Agreement, shall not be deemed a
Proceeding without prior approval by a majority of the Board of Directors of the
Corporation.

 

--------------------------------------------------------------------------------

 

(b)The term “Expenses” shall include, without limitation, any judgments, fines
and penalties against Indemnitee in connection with a Proceeding; amounts paid
by Indemnitee in settlement of a Proceeding; and all attorneys’ fees and
disbursements, accountants’ fees, private investigation fees and disbursements,
retainers, court costs, transcript costs, fees of experts, fees and expenses of
witnesses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements,
or expenses, reasonably incurred by or for Indemnitee in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in a Proceeding or establishing Indemnitee’s right
of entitlement to indemnification for any of the foregoing.

(c)References to Indemnitee’s being or acting as “a director or officer of the
Corporation” or “serving at the request of the Corporation as a director,
officer, trustee, employee or agent of another corporation, partnership, joint
venture, trust, limited liability company or other enterprise” shall include in
each case service to or actions taken while a director, officer, trustee,
employee or agent of any predecessor, subsidiary or affiliated company of the
Corporation.

(d)References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Corporation”
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, trustee, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner he reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Corporation” as referred to in
this Agreement.

(e)The term “substantiating documentation” shall mean copies of bills or
invoices for costs incurred by or for Indemnitee, or copies of court or agency
orders or decrees or settlement agreements, as the case may be, accompanied by a
statement from Indemnitee that such bills, invoices, court or agency orders or
decrees or settlement agreements, represent costs or liabilities meeting the
definition of “Expenses” herein.

(f)The terms “he” and “his” have been used for convenience and mean “she” and
“her” if Indemnitee is a female.

Indemnity of Director or Officer.

  The Corporation hereby agrees (subject to the provisions of Section 5 below)
to hold harmless and indemnify Indemnitee against Expenses to the fullest extent
authorized or permitted by law (including the applicable provisions of the
DGCL).  The phrase “to the fullest extent permitted by law” shall include, but
not be limited to (a) to the fullest extent permitted by any provision of the
DGCL that authorizes or permits additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL and (b)
to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.  Any
amendment, alteration or repeal of the DGCL that adversely affects any right of
Indemnitee shall be prospective only and shall not limit or eliminate any such
right with respect to any Proceeding

2

Houston 2949238v5

--------------------------------------------------------------------------------

 

involving any occurrence or alleged occurrence of any action or omission to act
that took place prior to such amendment or repeal.

Additional Indemnity.

  The Corporation hereby further agrees (subject to the provisions of Section 5
below) to hold harmless and indemnify Indemnitee against Expenses incurred by
reason of the fact that Indemnitee is or was a director, officer, employee or
agent of the Corporation, or is or was serving at the request of the Corporation
as a director, officer, trustee, employee or agent of another corporation,
partnership, joint venture, trust, limited liability company or other
enterprise, including, without limitation, any predecessor, subsidiary or
affiliated entity of the Corporation, but only if Indemnitee acted in good faith
and, in the case of conduct in his official capacity, in a manner he reasonably
believed to be in the best interests of the Corporation and, in all other cases,
not opposed to the best interests of the Corporation.  Additionally, in the case
of a criminal proceeding, Indemnitee must have had no reasonable cause to
believe that his conduct was unlawful.  The termination of any Proceeding by
judgment, order of the court, settlement, conviction or upon a plea of nolo
contendere, or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interest of the Corporation, and
with respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his conduct was unlawful.

Contribution.  

  If the indemnification provided under Section 2 is unavailable by reason of a
court decision, based on grounds other than any of those set forth in Section 5
below, then, in respect of any Proceeding in which the Corporation is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the
Corporation shall contribute to the amount of Expenses actually and reasonably
incurred and paid or payable by Indemnitee in such proportion as is appropriate
to reflect (i) the relative benefits received by the Corporation on one hand and
Indemnitee on the other from the transaction from which such Proceeding arose
and (ii) the relative fault of the Corporation on the one hand and of Indemnitee
on the other in connection with the events that resulted in such Expenses as
well as any other relevant equitable considerations.  The relative fault of the
Corporation on the one hand and of Indemnitee on the other shall be determined
by reference to, among other things, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such Expenses.  The Corporation agrees that it would not be just
and equitable if contribution pursuant to this Section 4 were determined by pro
rata allocation or any other method of allocation that does not take into
account of the foregoing equitable considerations.

Exceptions.

  Any other provision herein to the contrary notwithstanding, the Corporation
shall not be obligated pursuant to the terms of this Agreement:

(a)Claims Initiated by Indemnitee.  To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement;

(b)Insured Claims.  To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and

3

Houston 2949238v5

--------------------------------------------------------------------------------

 

amounts paid in settlement) to the extent such expenses or liabilities have been
paid directly to Indemnitee by an insurance carrier under a policy of officers’
and directors’ liability insurance;

(c)Claims Under Section 16(b).  To indemnify Indemnitee for expenses or the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute;

(d)Unlawful Claims.  To indemnify Indemnitee to the extent such indemnification
is prohibited by applicable law; or

(e)Unauthorized Settlement.  To indemnify Indemnitee with regard to any judicial
award if the Corporation was not given a reasonable and timely opportunity, to
participate in the defense of such action or to indemnify Indemnitee for any
amounts paid in settlement of any Proceeding effected without the Corporation’s
prior written consent.  

Choice of Counsel.

  If Indemnitee is not an officer of the Corporation, he, together with the
other directors who are not officers of the Corporation and are seeking
indemnification (the “Outside Directors”), shall be entitled to employ, and be
reimbursed for the fees and disbursements of, a single counsel separate from
that chosen by Indemnitees who are officers of the Corporation.  The principal
counsel for Outside Directors (“Principal Counsel”) shall be determined by
majority vote of the Outside Directors who are seeking indemnification, and the
Principal Counsel for the Indemnitees who are not Outside Directors (“Separate
Counsel”) shall be determined by majority vote of such Indemnitees, in each case
subject to the consent of the Corporation (not to be unreasonably withheld or
delayed).  The obligation of the Corporation to reimburse Indemnitee for the
fees and disbursements of counsel hereunder shall not extend to the fees and
disbursements of any counsel employed by Indemnitee other than Principal Counsel
or Separate Counsel, as the case may be, unless Indemnitee has interests that
are different from those of the other Indemnitees or defenses available to him
that are in addition to or different from those of the other Indemnitees such
that Principal Counsel or Separate Counsel, as the case may be, would have an
actual or potential conflict of interest in representing Indemnitee.

Advances of Expenses.

 

(a)Expenses (other than judgments, penalties, fines and settlements) incurred by
Indemnitee shall be paid by the Corporation, in advance of the final disposition
of the Proceeding, within three business days after receipt of Indemnitee’s
written request accompanied by substantiating documentation and Indemnitee’s
written affirmation as described in subsection (c) below.  No objections based
on or involving the question whether such charges meet the definition of
“Expenses,” including any question regarding the reasonableness of such
Expenses, shall be grounds for failure to advance to such Indemnitee, or to
reimburse such Indemnitee for, the amount claimed within such three business day
period, and the undertaking of Indemnitee set forth in this Section 7 to repay
any such amount to the extent it is ultimately determined that Indemnitee is not
entitled to indemnification shall be deemed to include an undertaking to repay
any such amounts determined not to have met such definition.

4

Houston 2949238v5

--------------------------------------------------------------------------------

 

(b)Indemnitee hereby undertakes to repay to the Corporation (i) any advances or
payment of Expenses made pursuant to this Section 7 and (ii) any judgments,
penalties, fines and settlements paid to or on behalf of Indemnitee hereunder,
in each case to the extent that it is ultimately determined in a final judgment
or other final adjudication of a court of competent jurisdiction that Indemnitee
is not entitled to indemnification.  

(c)As a condition to the advancement of such Expenses or the payment of such
judgments, penalties, fines and settlements, Indemnitee shall execute an
acknowledgment wherein Indemnitee (i) affirms that Indemnitee has met the
standard of conduct for indemnification and (ii) affirms that such Expenses or
such judgments, penalties, fines and settlements, as the case may be, are
delivered pursuant and are subject to the provisions of this Agreement.

Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application.

  Any indemnification claim under this Agreement, other than pursuant to Section
7 hereof, shall be made no later than 30 days after receipt by the Corporation
of the written request of Indemnitee, accompanied by substantiating
documentation, unless a determination is made within said 30-day period that
Indemnitee has not met the relevant standards for indemnification set forth in
Section 3 hereof by (a) the Board of Directors by a majority vote of a quorum
consisting of directors who are not or were not parties to such Proceeding, (b)
a committee of the Board of Directors designated by majority vote of the Board
of Directors, even though less than a quorum, (c) if there are no such
directors, or if such directors so direct, independent legal counsel in a
written opinion or (d) the stockholders.

The right to indemnification or advances as provided by this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction.  The burden of
proving that indemnification is not appropriate shall be on the
Corporation.  Neither the failure of the Corporation (including its Board of
Directors, any committee thereof, independent legal counsel or its stockholders)
to have made a determination prior to the commencement of such action that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standards of conduct, nor an actual determination by the Corporation
(including its Board of Directors, any committee thereof, independent legal
counsel or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.

Indemnification Hereunder Not Exclusive.

  The indemnification and advancement of expenses provided by this Agreement
shall not be deemed exclusive of any other rights to which Indemnitee may be
entitled under the Corporation’s charter or certificate of incorporation (as the
same may be amended from time to time), the Bylaws, the DGCL, any directors and
officers insurance maintained by or on behalf of the Corporation, any agreement,
or otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office; provided, however, that this
Agreement supersedes all prior written indemnification agreements between the
Corporation (or any predecessor thereof) and Indemnitee with respect to the
subject matter hereof.  However, Indemnitee shall reimburse the Corporation for
amounts paid to Indemnitee pursuant to such other rights to the extent such
payments duplicate any payments received pursuant to this Agreement.

5

Houston 2949238v5

--------------------------------------------------------------------------------

 

Continuation of Indemnity.

  All agreements and obligations of the Corporation contained herein shall
continue during the period Indemnitee is a director or officer of the
Corporation (or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, limited liability company or other enterprise) and shall
continue thereafter so long as Indemnitee shall be subject to any possible
Proceeding (notwithstanding the fact that Indemnitee has ceased to serve the
Corporation).

Partial Indemnification.

  If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for a portion of Expenses, but not, however,
for the total amount thereof, the Corporation shall nevertheless indemnify
Indemnitee for the portion of such Expenses to which Indemnitee is entitled.

Acknowledgements.

  The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Corporation hereby in order
to induce Indemnitee to serve or to continue to serve as a director or officer
of the Corporation, and acknowledges that Indemnitee is relying upon this
Agreement in agreeing to serve or in continuing to serve as a director or
officer of the Corporation.

Enforcement.

  In the event Indemnitee is required to bring any action or other proceeding to
enforce rights or to collect moneys due under this Agreement and is successful
in such action, the Corporation shall reimburse Indemnitee for all of
Indemnitee’s expenses in bringing and pursuing such action.

Severability.

  If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable (a) the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be in any way affected or impaired
thereby, and (b) to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the provision held invalid, illegal or unenforceable.  Each section of this
Agreement is a separate and independent portion of this Agreement.  If the
indemnification to which Indemnitee is entitled with respect to any aspect of
any claim varies between two or more sections of this Agreement, that section
providing the most comprehensive indemnification shall apply.

Liability Insurance.

  To the extent the Corporation maintains an insurance policy or policies
providing directors’ and officers’ liability insurance, Indemnitee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available and maintained by the Corporation
for any director or officer of the Corporation or any applicable subsidiary or
affiliated company.

16.Miscellaneous.

(a)Governing Law.  This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of law.

6

Houston 2949238v5

--------------------------------------------------------------------------------

 

(b)Entire Agreement; Enforcement of Rights.  This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them.  No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this
Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

(c)Construction.  This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

(d)Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) one business day after the date when sent to the recipient
by reputable overnight courier service (charges prepaid), or (iii) five business
days after the date when mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid.  Such notices, demands and
other communications shall be sent to the parties at the addresses indicated on
the signature page hereto, or to such other address as any party hereto may,
from time to time, designate in writing delivered pursuant to the terms of this
Section 16(d).

(e)Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

(f)Successors and Assigns.  This Agreement shall be binding upon the Corporation
and its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, legal representatives and assigns.

(g)Subrogation.  In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the
Corporation to effectively bring suit to enforce such rights.

 

7

Houston 2949238v5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

TARGA RESOURCES CORP.

 

 

By: /s/ Joe Bob Perkins

Name:  Joe Bob Perkins

Title:  Chief Executive Officer

 

Address:1000 Louisiana, Suite 4300

Houston, Texas 77002

 

 

INDEMNITEE:

 

/s/ Jennifer Kneale

Jennifer Kneale

 

Address:2114 Rice Blvd.

Houston, TX 77005

 

 

 